IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-88,937-01


                          EX PARTE GRAYLAN D. POPE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W14-51597-N(A) IN THE 195TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to failure to register

as a sex offender, and was sentenced pursuant to Section 12.44(a) of the Texas Penal Code to one

hundred eighty days in county jail. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because he was not informed that he was

not required to register as a sex offender. The State agrees that Applicant’s plea in this case was

involuntary.
                                                                                                  2

       The trial court’s recommendation to grant relief on this ground is supported by the record.

Applicant is entitled to relief on his claim that his plea in this case was involuntary.

       Relief is granted. The judgment in Cause No. F-1451597-N in the 195th District Court of

Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     September 26, 2018
Do not publish